R.C. 4507.34 vests the trial court with discretion to impose the additional penalty of suspension or revocation of driving rights when the court find that reckless operation was involved in the offense. The majority has correctly found that Akron v.Willingham (1957), 166 Ohio St. 337, 2 O.O. 2d 248,142 N.E.2d 653, authorizes the finding by the trial court that speed alone can constitute an offense relating to reckless operation.
It is undisputed that, in the case sub judice, the appellant tested .094 hundredths of one gram of alcohol per two hundred and ten liters of breath when subjected to a breath test. In *Page 145 
other words, he missed a DUI conviction by the narrowest of margins.
I would hold that the trial court was justified in finding that operating a vehicle in excess of the speed limit while having consumed sufficient alcohol to register .094 on a breath test certainly related to reckless operation of the vehicle which warranted a suspension of driving privileges. I am unwilling to substitute my judgment for that of the trial judge under these circumstances.
I would affirm.